DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.

Receipt of Response dated 6/21/21 is acknowledged.
Claims 1-3, 5-7 and 9-24 are pending and examined previously in the instant application.
Claims 4 and 8 have been previously canceled.

In response to Applicants’ persuasive arguments regarding Glassman, Beckert and Rubino references, Examiner has withdrawn the previous rejection of record. Upon further consideration and search, the following new rejection has been applied to the pending claims:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-7 and 9-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 71152281 to Singh et al  in view of US 8153159 to Parikh and Johansson et al (European Journal of Pharmaceutics and Biopharmaceutics, 2001, 52:3; 347-357). 
Instant claims are directed to a tablet comprising an inner phase comprising a plurality of first particles each containing an active agent and a coating  and/or releasing the active in a modified manner, and spherical particles which contain a second active ingredient having a density of less than 0.8 g/ml and an absolute porosity in a range of from 0.5 to 30%; an outer phase comprising one or more excipients in non-granulated form wherein the plurality of first particles and the spherical particles together make up at least 75% of the total weight of the tablet and the weight of the outer phase makes up not more than 25 percent of the total weight of the tablet.   
US Patent No. 71152281 to Singh teaches a process for preparing, and a pharmaceutical compositions of modafinil dosage forms for oral administration, wherein the dosage form includes a mixture of coarse (7-25% by weight of modafinil particles having a diameter greater than 220 micron) and fine particles (93-75% by weight of modafinil particles having a diameter less than 220 micron) of modafinil (abstract). Singh teaches micronizing the drug increases solubility but also causes poor flow properties and an increased chance of agglomeration ((col. 1, l 37-49). 
The composition further includes mixing of the particles with excipients to form a blend, granulating the blend and mixing with extragranular pharmaceutically excipients, and compressing into a tablet (col. 1, l 55-col. 2, l 16).    

With respect to the instant outer phase “not more than 25% of the total weight of the tablet”, it is to be noted that the total outer phase makes up (22.5%), which meets the instant limitations of claims 1, 3 and 6. Thus, the tablet composition of Singh meets the instant two sets of particles in an inner portion of the tablet and an outer phase that makes up no more than 25% of the tablet weight.
Singh teaches that the dissolution of modafinil particles can be modified by varying the ingredients to select a desired dissolution profile (col. 7, l 13-27) and hence meets the instant limitation “releasing the active ingredient in a modified manner” of claims 1 and 4 because instant claims recite “releasing the active ingredient in a modified manner” and “a coating” in an alternative manner. Singh teaches that the active agent is modafinil and is employed in different particle sizes, 
For claim 19 and 20, Singh does not teach the exact distribution of the two types of particles. However, Singh teaches two different modafinil particle types having different particle sizes, and thus meet instant claimed “same active agent in both first and spherical particles”.
1, 2, 3 and 5.
Parikh teaches pharmaceutical compositions comprising modafinil having a desired release profile (abstract), such as sustained effect over a period 6 to 12 hours (col. 4, l 30-38), as modified or pulsatile release (col. 5, l 40-62), and the compositions in the form of tablets, caplets etc (col. 10, l 25-30. Parikh further teaches that the active core of modafinil is coated with one or more coatings (col. 5, l 64-col. 6, l 11). The active core particles are prepared by combining modafinil, binders such as PVP, a dissolution rate controlling polymer such as high viscosity HPMC and other excipients, which are blended to form spherical particles, with the drug being as high as 90% by weight based on the total weight of the extruded or granulated core (col. 6, l 40-50). The drug containing core is coated with several layers including a plasticized enteric polymer, a mixture of insoluble polymeric layer and a plasticized water dispersible/enteric polymer wherein the weight ratio of 10:1 to 1:1, and the total weight of the coatings is about 15 to 80 weight% and more typically about 20 to 60 weight % based on the total weight of the multiparticulate dosage form (col. 6, l 54-63). Table 1 of Parikh teaches various extended release formulations. 
Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to modify the teachings of Singh so as to prepare the modafinil particles of Singh as spherical particles and further coat the modafinil particles so as to arrive at the coated particles of active agents with an expectation provide a desired release profile. One of an ordinary skill in the art would have been motivated to do so because Parikh suggests preparing modafinil particles in the form of spherical 
Instant claim 1 recites “releasing the active ingredient in a modified manner” without any specific release pattern. Therefore one of an ordinary skill in the art would have been able to modify the particles of Singh by choosing an appropriate coating over spherical particles of modafinil based on the desired release profile. 
Singh fails to teach the instant claimed percentages of proportion of the active agent (claims 22-24) or spherical particles and the percentage proportion of the outer phase, as in claims 7, 12-18.
However, Parikh teaches employing different amounts of active agent (modafinil) i.e., 5-90% (col. 6, l 17-in amounts as high as 50-90%, col. 12, l 55-65; claim 15 of the patent). In this regard, Singh teaches different amounts of active agents with different particle sizes (Table 1). Hence, it would have been obvious for one of an ordinary skill in the art to optimize the amount of active agent in different particles of Modafinil, further choose the desired amount of active agent in the inner phase, as well as reduce the amount of excipients (in the outer phase) while increasing the active agents in the inner particles with an expectation to provide the desired dissolution as well as release rate of the active agent from the particles of the tablet (of Singh). In this regard, Parikh teaches controlled or modified released of modafinil (col. 4, l 30-67; col. 6,l 13-55). Parikh also teaches multi-coated drug containing particles for immediate release or time-controlled release (col. 8, l 16-27). Thus, one of an ordinary skill in the art would have been able to maintain low % outer phase (of Singh-Table I) to the exemplified 22.5% (table 1) or 
Singh does not teach the instant claimed spherical particles having a particle density of less than 0.8 g/ml and an absolute porosity in a range of from 0.5 to 30% of instant claims.
Johansson studied the compression of granules prepared from MCC.
Johansson teaches that compression tableting process of pharmaceutical granules involves fragmentation (fracturing of granules into smaller agglomerates), deformation (a change in shape of individual granules), densification (a reduction in granule porosity) and attrition (primary particles are sheared off from the granules during compression); and that changes in the intragranular porosity would change the propensity of the granules to respond to compression by deformation and fragmentation (introduction). It is taught that the original porosity of the pellets is critical for the evolution of tablet structure and strength during compression. Johansson et al studied the effect of shape and porosity on the compression behavior and tablet forming ability of granular materials formed from microcrystalline cellulose (MCC).
	The granules were prepared from microcrystalline cellulose particles. The compression behavior of both types of granular material was evaluated in terms of the degree of compression during tabletting, the appearance of the tablets and the size distribution of retrieved aggregates (after deaggregation of the tablets). The compactibility of the granular materials, without and with the addition of a lubricant, was also studied Page 2, 1st paragraph). Sections 2.3.2 & 2.3.3 describe the measurement bulk density, porosity and voidage, and the preparation of tablets. Fig. 5a-c shows the 
	Therefore, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to further modify the teachings of Singh (modified by Parikh) so as to prepare the two types of active agent containing particle of Singh (with or without a modified coating) with a suitable spherical shape, and also choose the optimum porosity and density in the claimed ranges because Johansson suggests that Johansson teaches that the bulk density is a function of the effective density and the packaging density of the porous particles, the latter being affected by particle size, shape and surface roughness, and that the irregular shape of granules causes looser packing and lower density. Thus, Johansson suggests the importance of porosity, density, as well as the sphericity (shape) of the granules or pellets is compression strength of the tablets (last para of page 12 & Fig 6 a-c). One of an ordinary skill in the art would have expected to achieve employ a suitable compression force and thus achieve desired tensile strength of the tablet in the teachings of Singh. 
With respect claims 9-11, instant claims are directed to a product and not a process. The patentability of a product does not depend on its method of production. If In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Response to Arguments
2.	Applicant's arguments filed 6/21/21 have been fully considered. In response to the persuasive arguments regarding Glassman and Beckert references, Examiner has withdrawn the previous rejection of record. Upon further consideration and search the above new rejection has been applied to the pending claims.
	Applicants further state that the claimed ratios reflect and is made possible by a surprising property of the spherical particles of the inner phase. Applicant refer to page 9 and argue that the invention has advantageous characteristics especially a balanced ratio of elastic and plastic characteristics, which surprisingly make possible a saving of outer phase.  It is argued that surprisingly the spherical granules or particles (II) can be compressed to give tablets after admixture of only a small quantity of outer phase, i.e., excipients present in non-granulated form before tableting, as were described above.
	Applicants’ arguments are not persuasive because Applicants merely argue that the instant invention provides superior advantages without showing any data. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Applicants have 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611